Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species I-VII, as set forth in the Office action mailed on 3/23/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/24/22 is partially in effect.  Claim 15 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6-8, 10, 12, 14, and 17, remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claims withdrawn without traverse on 3/23/22, claims 6-8, 10, 12, 14, and 17, these claims are cancelled.

REASONS FOR ALLOWANCE
Claims 1-5, 9, 11, 13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 1 of Tsunetsugu (US 2015/0365060) teaches  a bias circuit [RO, Q2, M2, M4] that supplies a bias voltage [at between RO and Q2] to an external circuit [Q1] (external to the bias circuit), the bias circuit comprising: a first bipolar transistor [Q2] having a collector terminal, an emitter terminal, and a base terminal; a first resistance element [RO] having a first end connected to the collector terminal of the first bipolar transistor, and a second end connected to a power line [VDD] and to the base terminal of the first bipolar transistor; a second resistance element [M2] having a first end connected to the emitter terminal of the first bipolar transistor; a first switch transistor [M4] that is between the second end of the second resistance element and ground [GND], and that is configured to selectively connect the second resistance element to ground; a collector voltage extended line that comprises a path connecting the collector terminal of the first bipolar transistor to the external circuit, and that is configured to transmit a voltage corresponding to a collector voltage of the collector terminal of the first bipolar transistor as the bias voltage; and a second switch transistor [eg. Q22, QO, Mo, M1] that is in a path of the collector voltage extended line, and that is configured to selectively connect an output terminal of the external circuit [at emitter of Q1] to the collector terminal of the first bipolar transistor. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, where the first and second resistance elements are resistors and where the collector voltage extended line comprises a first path and second path as claimed.
Regarding claims 2-5, 9, 11, 13, 15, and 16, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896